DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/15/21, with respect to claims 1-3, 5, 7-10, 13, 22-30 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-3, 5, 7-10, 13, 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 22, the prior art of record does not teach or suggest a liquid crystal (LC)-plasmonic display device comprising a top electrode; a bottom electrode comprising a substrate, a nanostructured polymer material layer on said substrate, and a continuous layer of conductor material on said nanostructure polymer material layer and forming a nanostructure plasmonic metasurface layer on a top surface of said substrate, the continuous layer of conductor material defining a two-dimensional mesh pattern with a plurality of openings therein; said continuous layer of conductor material having a plasmon resonance over a visible spectrum; a homogeneous rubbed LC-alignment layer adjacent a bottom surface of said top electrode and being rubbed diagonally to a grating vector of the nanostructured plasmonic metasurface layer; an LC having a parallel orientation to the nanostructure plasmonic metasurface layer, in combination with the remaining features recited in the claims.
The prior art of Tang (US 2011/0109854 A1) discloses a liquid crystal (LC)-plasmonic display device (Tang, Figure 4) comprising a top electrode; a bottom electrode comprising a substrate, a nanostructured polymer material layer on said substrate (Tang, Figure 8), and a conductor material on said nanostructure polymer material layer and forming a nanostructure plasmonic metasurface layer on a top surface of said substrate, said layer of conductor material having a plasmon resonance over a visible 
Therefore, Claims 1 and 22 are allowed. Claims 2-3, 5, 7-10, 13, 23-20 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIAM QURESHI/Examiner, Art Unit 2871                                                                                                                                                                                                        
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871